309 F.2d 752
HUMBEL OIL & REFINING COMPANY, Appellant,v.Noah S. CUTRER and Nicholas D. Olivier, Appellees.Noah S. CUTRER and Nicholas D. Olivier, Appellants,v.HUMBLE OIL & BEFINING COMPANY, Appellee.
No. 19807.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962, Rehearing Denied Dec. 27, 1962.

Andrew McCollam, Jr., L. K. Benson, H. H. Hillyer, Jr., W. J. McAnelly, Jr., Bernard J. Caillouet, Charles Janvier, New Orleans, La., for appellant.
Arthur C. Reuter, Reuter, Reuter & Schott, New Orleans, La., for Noah S. Cutrer and Nicholas D. Olivier.
Before HUTCHESON, CAMERON, and JONES, Circuit Judges.
PER CURIAM.


1
Finding ourselves in accord with the findings and conclusions of the district court as set forth in its opinion,1 we affirm its judgment for the reasons which it has assigned.


2
Affirmed.



1
 Cutrer v. Humble Oil & Refining Company, D.C., 202 F.Supp. 568